Case 13-26902        Doc 70     Filed 11/29/18     Entered 11/29/18 15:04:27          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-26902
         Oralia Luna

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/01/2013.

         2) The plan was confirmed on 10/03/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/23/2015, 06/08/2016, 02/27/2017, 02/27/2017, 11/27/2017, 06/25/2018.

         5) The case was completed on 07/20/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $37,900.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-26902       Doc 70     Filed 11/29/18    Entered 11/29/18 15:04:27                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $55,600.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $55,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $1,500.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $2,449.40
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,949.40

 Attorney fees paid and disclosed by debtor:              $2,000.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ANTIO LLC                     Unsecured            NA         195.68           195.68          91.78       0.00
 BECKET & LEE LLP              Unsecured      1,269.46       1,550.91         1,550.91        727.44        0.00
 BECKET & LEE LLP              Unsecured      5,555.96       1,333.62         1,333.62        625.52        0.00
 COMENITY BANK                 Unsecured         984.05      1,096.95         1,096.95        514.52        0.00
 COMENITY BANK                 Unsecured         610.42        707.44           707.44        331.82        0.00
 COMENITY BANK                 Unsecured      1,929.41       2,082.66         2,082.66        976.86        0.00
 COMENITY BANK                 Unsecured         415.60        504.31           504.31        236.54        0.00
 COMENITY BANK                 Unsecured         863.85      1,069.87         1,069.87        501.81        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured         704.80        733.62           733.62        344.10        0.00
 DISCOVER BANK                 Unsecured      1,792.74       1,907.21         1,907.21        894.56        0.00
 FIRST NATIONAL BANK OF OMAHA Unsecured       7,087.19       7,449.12         7,449.12      3,493.96        0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured      8,880.70       8,880.70         8,880.70      4,165.43        0.00
 JP MORGAN CHASE BANK NA       Secured           803.13        803.13           803.13        803.13        0.00
 JP MORGAN CHASE BANK NA       Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      2,369.41       2,541.46         2,541.46      1,192.05        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,879.22       2,282.46         2,282.46      1,070.57        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,488.91       3,695.22         3,695.22      1,733.22        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         933.21        252.88           252.88        118.61        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         202.73        318.10           318.10        149.20        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      6,854.40       6,977.34         6,977.34      3,272.67        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         294.31        415.80           415.80        195.03        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,032.91       1,061.52         1,061.52        497.90        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         572.98        705.64           705.64        330.98        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         146.65        237.16           237.16        111.24        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured            NA       5,332.38         5,332.38      2,501.11        0.00
 QUANTUM3 GROUP                Unsecured      1,276.01       1,455.89         1,455.89        682.87        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-26902      Doc 70       Filed 11/29/18    Entered 11/29/18 15:04:27               Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal        Int.
 Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
 QUANTUM3 GROUP                 Unsecured      6,144.98       6,395.20      6,395.20      2,999.62          0.00
 US BANK                        Unsecured      5,538.98            NA            NA            0.00         0.00
 ALCOA BILLING CENTER           Unsecured         885.00           NA            NA            0.00         0.00
 BANK OF AMERICA                Unsecured      6,271.64            NA            NA            0.00         0.00
 BANK OF AMERICA                Unsecured         552.31           NA            NA            0.00         0.00
 AMEX                           Unsecured      1,221.72            NA            NA            0.00         0.00
 WELLS FARGO DEALERS SERVICES   Secured       22,267.49     22,049.46     22,049.46      22,049.46     1,038.60


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                  $0.00
       Mortgage Arrearage                                 $803.13            $803.13                  $0.00
       Debt Secured by Vehicle                         $22,049.46         $22,049.46              $1,038.60
       All Other Secured                                    $0.00              $0.00                  $0.00
 TOTAL SECURED:                                        $22,852.59         $22,852.59              $1,038.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                $0.00                $0.00
        Domestic Support Ongoing                             $0.00                $0.00                $0.00
        All Other Priority                                   $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $59,183.14         $27,759.41                   $0.00


 Disbursements:

        Expenses of Administration                           $3,949.40
        Disbursements to Creditors                          $51,650.60

 TOTAL DISBURSEMENTS :                                                                       $55,600.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-26902        Doc 70      Filed 11/29/18     Entered 11/29/18 15:04:27            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/29/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
